DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s elections of 1 April 2019 and 27 January 2021 are acknowledged, and were made without traverse. The elections are drawn to Group 1, claims 1-12 and 14-30, and the species “memory B cells” (CD20+, CD27+, and CD 138-), “B cell activating factor IL-21”, the transfecting step of “electroporation”, a transgene encoding a therapeutic protein, and more specifically an “enzyme”, and the “modified B cell composition of CD20-, CD38+, and CD138-“. This election was made in the reply filed on 27 January 2021. Claims 34-39 have been newly added. Claims 1-5, 7-12, 14-19, 22-24, 26, 27, 30, 35, and 37-39 read on the elected species. It is further noted that this listing includes claims 5 and 22, which were omitted from applicant listing of claims that read on the elected species. Should applicant disagree, applicant is invited to furnish reasoning and/or evidence that demonstrates why the examiner’s determination of which claims read on the elected species is incorrect.
It is noted that applicant’s most recent response of 27 January 2021 cancels a variety of nonelected species. Applicant is respectfully reminded that should allowable subject matter be reached, the species election pertaining to the allowed scope will be withdrawn and a reasonable number of species will thus be eligible for rejoinder. Furthermore, once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
Claims 6, 20, 21, 25, 28, 29, 31-34 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 1 April 2019 and 27 January 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-12 depend from claim 1, which is not included in the present rejection, and which recites a method of producing a modified B cell composition comprising:
(a)    isolating B cells from a sample, thereby obtaining an isolated B cell population,
(b)    culturing the isolated B cell population in vitro with one or more B cell activating factors, the B cell activating factors comprising CD40L, IL-2, IL-4, IL-10, IL-15, and IL-21, and with a CD40L crosslinking agent, thereby obtaining an expanded B cell population, and
(c)    transfecting the expanded B cell population with a transgene, thereby obtaining a modified B cell composition.
Claim 9 recites the method of claim 1, wherein the B cell activating factors comprise IFN-α, IFN-δ, or both IFN-α and IFN-δ.
Claim 10 recites the method of claim 9, wherein CD40L is histidine-tagged soluble recombinant CD40L (sCD40L-his) and the CD40L crosslinking agent is anti-poly-histidine monoclonal antibody.
Claim 11 recites the method of claim 1, wherein the one or more B cell activating factors of the culturing step comprise IL-6.
Claim 12 recites the method of claim 1, wherein the one or more B cell activating factors of the culturing step comprise p-ODN.
Claims 9-12 each define activating factors to be used in in the method of claim 1. However, claim 1 recites its own list of activating factors. The language of claims 9-12 suggests further comprise” the factors recited in these claims. Accordingly, the claims are indefinite as to whether claims 9-12 seek to add to, or alternatively, to displace entirely the list of activating factors already set forth in claim 1. Thus, the scope of claims 9-12 is indefinite for at least these reasons. Amendment to recite “further comprise” in place of “comprise” would be remedial.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since they recite the limitation "wherein the one or more B cell activating factors" in claim 1.  There is insufficient antecedent basis for these limitations in claim 1.

Claims 9-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 9-12 are relied upon as discussed above. It is emphasized that claims 9-12 each define the activating factors in the method of claim 1. However for the same reasons as discussed above, it is not clear whether claims 9-12 are intended to redefine the activating factors already set forth in claim 1, since the factors recited in claims 9-12 are recited merely as “comprising”, and not as “further comprising”. Such language suggests that the factors recited in claims 9-12 supersede the factors recited in claim 1, and as such, fail to further limit the recited factors in claims 9-12. Substituting “further comprising” in place of “comprising” would be remedial. , applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In an effort to promote compact prosecution, the remainder of the present action presumes that claims 9-12 recite factors that “further comprise” those recited in claim 1.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9-12, 14-19, 22, 23, 26, 27, 30, 35 and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Xu et al. (U.S. Pre-Grant Publication Number 2016/0046908; applicant’s IDS). 
Claim 1 recites a method of producing a modified B cell composition comprising:
(a)    isolating B cells from a sample, thereby obtaining an isolated B cell population,
(b)    culturing the isolated B cell population in vitro with one or more B cell activating factors, the B cell activating factors comprising CD40L, IL-2, IL-4, IL-10, IL-15, and IL-21, and with a CD40L crosslinking agent, thereby obtaining an expanded B cell population, and
(c)    transfecting the expanded B cell population with a transgene, thereby obtaining a modified B cell composition.
Claim 2 recites the method of claim 1, wherein the transfecting step further comprises enriching the expanded B cell population using a selectable marker.
Claim 3 recites the method of claim 2, wherein the selectable marker is selected from the group consisting of a fluorescent marker protein, a drug resistance factor, and a surface marker.
Claim 4 recites the method of claim 1, wherein the isolated B cell population is CD20+, CD27+, and CD 138-.
Claim 5 recites the method of claim 1, wherein the isolated B cell population is CD20+ and IgG+.
Claim 7 recites the method of claim 1, wherein the sample is whole blood or peripheral blood mononuclear cells (PBMCs).
The invention of claims 9-12 is relied upon as discussed above.
Claim 14 recites the method of claim 1, wherein feeder cells are absent from the culturing step.

Claim 16 recites the method of claim 15, wherein cells of the expanded B cell population migrate toward CXCL12.
Claim 17 recites the method of claim 15, wherein at least 20% of the cells of the expanded B cell population are migratory.
Claim 18 recites the method of claim 39, wherein the B cell differentiating factors of the differentiating step comprise CD40L, CpG, and IL-10.
Claim 19 recites the method of claim 1, wherein the transfecting comprises electroporating the expanded B cell population.
Claim 22 recites the method of claim 1, wherein the transfecting comprises transfecting the expanded B cell population with a non-viral vector.
Claim 23 recites the method of claim 22, wherein the non-viral vector is a plasmid.
Claim 26 recites the method of claim 1, wherein the transgene encodes a therapeutic protein.
Claim 27 recites the method of claim 26, wherein the therapeutic protein is an enzyme.
Claim 30 recites the method of claim 1, wherein cells of the modified B cell composition are CD20-, CD38+, and CD138-.
Claim 35 recites the method of claim 1, wherein cells of the modified B cell composition are CD20- and CD38+.
Claim 37 recites the method of claim 1, wherein the isolating step comprises isolating memory B cells.

Claim 39 recites the method of claim 1, wherein the method further comprises differentiating the expanded B cell population in vitro with B cell differentiating factors.
Xu teaches isolating PBMC and CD19+ B cells (paragraph [0018], for example), and culturing such cells in vitro with activating factors that include each of the recited factors of claim 1 (see paragraphs [0010] or [0021], for example). Xu teaches that CD40L may be cross-linked by an anti-poly histidine monoclonal antibody (paragraph [0010] for example). Xu teaches transfect in such cells with a transgene of interest (see paragraph [0020] for example), and differentiating such cells comprising the use of each of the differentiating agents recited in claim 18 (see paragraph [0021] for example). Xu teaches using fluorescent markers in paragraph [0043], the use of memory B cells (abstract), which the instant specification teaches are CD20+, CD27+ and CD138- and IgG+. The use of IFN-α, IFN-δ, IL-6 and CPGs method of activating B cells are taught in paragraph [0021] for example. The absence of feeder cells is taught in paragraph [0014] for example. While Xu is silent as to whether or not the expanded B cell population is migratory towards CXCL12, or that 20% are migratory, these are considered to be outcomes that naturally flow from activated B cells made according to the method disclosed by Xu. Xu teaches electroporation at paragraph [0084] and the use of plasmids to deliver transgenes at paragraph [0044] for example. Transfection of thymidine kinase as a transgene is taught in paragraph [0042] for example, which is a therapeutic protein which is an enzyme. B cells made by the method of Xu would be considered to naturally acquire a CD20-, CD38+ and CD138-phenotype, since the method of Xu comprises practicing the same steps using the same reagents claimed herein. “Where the claimed and prior art products are identical or substantially identical 
Alternatively, to the extent that the teachings of Xu set forth numerous B cell activating factors whereas the instant independent claim 1 recites a specific subset of 7 specific such factors, and in an attempt to be responsive to the issue of whether improper picking and choosing would be necessary in such a manner to foreclose anticipation, it is emphasized that one of ordinary skill in the art would have considered the use of the specific subset of recited factors to at least have been obvious at the time the invention was filed. M.P.E.P. § 2143(I)(E) establishes that it is prima facie obvious to choose from a finite number of identified predict predictable solutions with a reasonable expectation of success. Xu makes clear that the list of activating factors recited therein are each useful in providing for B cell activation. One of ordinary skill in the art would therefore have considered it at least obvious to try any specific subset of such factors, including the instantly claimed subset. Furthermore, since each of the recited activating factors set forth by Xu are described therein as capable of activating B cells for expansion and/or differentiation, one of ordinary skill in the art would have had a high expectation of success. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.



Claim(s) 1-5, 7, 9, 11, 12, 14-19, 22, 23, 26, 27, 30, 35 and 37-39 are rejected under 35 U.S.C. 102(a)(1) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scholz et al. (U.S. Pre-Grant Publication Number 2013/0143267).
A description of the invention of the rejected claims is relied upon as discussed above.
Scholz teaches isolating PBMC and CD19+ B cells (paragraph [0023], for example), and culturing such cells in vitro with activating factors that include each of the recited factors of claim 1 (see paragraphs [0014] or [0030], for example). Scholz teaches that CD40L may be bound to a surface (paragraph [0030] for example), or used with a cross-linking enhancer (paragraph [0035] for example) thereby meeting the limitation for a cross-linking agent. Scholz teaches transfect in such cells with a transgene of interest (see abstract for example), and differentiating such cells comprising the use of each of the differentiating agents recited in claim 18 (see paragraph [0030] for example). Scholz teaches using fluorescent markers in paragraph [0052], the use of memory B cells at paragraph [0028] for example, which the instant specification teaches are CD20+, CD27+ and CD138- and IgG+. The use of IFN-α, IFN-δ, IL-6 and CPGs method of activating B cells are taught in paragraph [0030] for example. Feeder cells are taught as optional throughout, and their absence reads on the culturing step of claim 14. While Scholz is silent as to whether or not the expanded B cell population is migratory towards CXCL12, or that 20% are migratory, these are considered to be outcomes that naturally flow from activated B cells made according to the method disclosed by Scholz. Scholz teaches electroporation at paragraph [0105] and the use of plasmids to deliver transgenes at paragraph [0053] for example. Transfection of thymidine kinase as a transgene is taught in paragraph [0051] for example, which is a therapeutic protein which is an enzyme. B cells made by the 
Alternatively (and as above), to the extent that the teachings of Scholz set forth numerous B cell activating factors whereas the instant independent claim 1 recites a specific subset of 7 specific such factors, and in an attempt to be responsive to the issue of whether improper picking and choosing would be necessary in such a manner to foreclose anticipation, it is emphasized that one of ordinary skill in the art would have considered the use of the specific subset of recited factors to at least have been obvious at the time the invention was filed. M.P.E.P. § 2143(I)(E) establishes that it is prima facie obvious to choose from a finite number of identified predict predictable solutions with a reasonable expectation of success. Scholz makes clear that the list of activating factors recited therein are each useful in providing for B cell activation. One of ordinary skill in the art would therefore have considered it at least obvious to try any specific subset of such factors, including the instantly claimed subset. Furthermore, since each of the recited activating factors set forth by Scholz are described therein as capable of activating B cells for expansion and/or differentiation, one of ordinary skill in the art would have had a high expectation of success. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-19, 22-24, 26, 27, 30, 35 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu or Scholz (supra; in the alternative) in view of Blanco-Betancourt et al. (“Blanco-Betancourt”: Blood, April 2004; 103(7)2683-2690) and Moghimi et al. (“Moghimi”; J Genet Syndr Gene Ther. 2011, 2(103)1-10).
A description of the invention of claims 1-5, 7, 9-12, 14-19, 22, 23, 26, 27, 30, 35 and 37-39, and their rejection as being anticipated and/or in the alternative, obvious over the teachings of Xu or Scholz is relied upon as discussed above.
Claim 8 recites the method of claim 1, wherein the isolating step comprises 1) depleting CD3+ and CD56+ cells and 2) enriching for CD27+ cells.
Claim 24 recites the method of claim 23, wherein the non-viral vector comprises a transposon.
Neither Xu nor Scholz teach enriching for CD27 cells by depleting CD3+ and CD56+ cells. Neither Xu nor Scholz teach the use of a non-viral vector comprising a transposon.
Blanco-Betancourt teaches isolating CD27+ cells comprising depleting CD3+ and CD56+ cells. See “Patients, materials and methods”, and specifically the subsection entitled “B-lymphocyte purification”, which teaches B cells were enriched to greater than 90% by depletion of CD3+ and CD56+ cells. It would have been obvious to enrich memory B cells comprising a 
Furthermore, one of ordinary skill in the art would also have been motivated to employ a transposon in order to transfect B cells, since both Xu and Scholz teach transfecting B cells with therapeutic constructs, and since Moghimi teaches that transposons are useful in B cell gene transfer. Accordingly, one of ordinary skill in the art would have considered it obvious to substitute the use of a transposon in the methods of transfecting B cells of Xu and Scholz, since it is prima facie obvious to substitute one known element for another to obtain predictable results. Since Moghimi teaches all the steps and reagents necessary to do so, one of ordinary skill in the art would also have had a reasonable expectation of success. Accordingly, in the absence of evidence to the contrary one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9-12, 14-19, 22, 23, 26, 27, 30, 35 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,240,125 to Xu et al. (corresponding to the U.S. Pre-Grant Publication Number cited above to the same inventor). Although the claims at issue are not identical, they are not patentably distinct Xu claims an in vitro culture method for expressing a nucleic acid of interest in a B cell comprising, (a) contacting memory B cells with a composition comprising multimerized soluble CD40L in combination with IL-2, IL-10, IL15 and class P-CpG oligodeoxynucleotides (p-ODN) ("CD40L composition") for about 3 days; (b) removing the CD40L composition from the B cells of (a) and contacting the B cells of (a) with IL-2, IL-10, IL-6 and IL-15 under conditions such that the B cells in (b) express CD38; (c) transducing the B cells of (b) on day 5 of the in vitro cell culture with a retroviral vector pseudotyped with VSV-G, wherein said retroviral vector comprises the nucleic acid of interest operably linked to a promoter; and (d) contacting the transduced B cells of (c) with IFN-α, IFN-δ, IL-6 and IL-15, and thereby expressing the nucleic acid of interest in the B cell. 
The claims of Xu set forth numerous B cell activating factors whereas the instant independent claim 1 recites a specific subset of 7 specific such factors. One of ordinary skill in the art would have considered the use of the instantly recited specific subset of recited factors to at least have been obvious at the time the invention was filed. M.P.E.P. § 2143(I)(E) establishes that it is prima facie obvious to choose from a finite number of identified predict predictable solutions with a reasonable expectation of success. Xu makes clear that the list of activating factors recited therein are each useful in providing for B cell activation. One of ordinary skill in the art would therefore have considered it at least obvious to try any specific subset of such factors, including the instantly claimed subset. Furthermore, since each of the recited activating factors set forth by Xu are described therein as capable of activating B cells for expansion and/or differentiation, one of ordinary skill in the art would have had a high expectation of success. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would prima facie obvious at the time the invention was made.

Claim(s) 1-5, 7, 9, 11, 12, 14-19, 22, 23, 26, 27, 30, 35 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,074,223 to Scholz et al. (corresponding to the U.S. Pre-Grant Publication Number cited above to the same inventor). Scholz claims a method for producing a protein of interest, comprising: (a) transducing in vitro a plurality of peripheral blood B cells with a retroviral vector pseudotyped with measles virus glycoproteins H and F to obtain a plurality of transduced B cells, wherein said retroviral vector comprises a nucleic acid of interest that encodes the protein of interest, the nucleic acid of interest being operably linked to a heterologous promoter that is capable of directing expression of the nucleic acid of interest in a plasma cell; (b) activating the plurality of transduced B cells to obtain a cell population comprising transduced B cells that have differentiated into CD38+ plasma cells, said step of activating comprising contacting the B cells with a composition comprising CD40L in combination with a B cell activating factor comprising one or more factors selected from IL-10, IL-4, IL-7, CpG DNA, IL-2, IL-15, IL-6, and IFN-.alpha., wherein one of said factors is IL-15; and (c) culturing the CD38+ plasma cells of (b) so that the heterologous promoter directs expression of the nucleic acid of interest, and thereby producing the protein of interest.
The claims of Scholz set forth numerous B cell activating factors whereas the instant independent claim 1 recites a specific subset of 7 specific such factors. One of ordinary skill in the art would have considered the use of the instantly recited specific subset of recited factors to at least have been obvious at the time the invention was filed. M.P.E.P. § 2143(I)(E) establishes prima facie obvious to choose from a finite number of identified predict predictable solutions with a reasonable expectation of success. Scholz makes clear that the list of activating factors recited therein are each useful in providing for B cell activation. One of ordinary skill in the art would therefore have considered it at least obvious to try any specific subset of such factors, including the instantly claimed subset. Furthermore, since each of the recited activating factors set forth by Scholz are described therein as capable of activating B cells for expansion and/or differentiation, one of ordinary skill in the art would have had a high expectation of success. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633